Case 3:17-cv-01104-VLB Document 82-53 Filed 05/15/19 Page 1 of 4




                  Exhibit 54
                 Case 3:17-cv-01104-VLB Document 82-53 Filed 05/15/19 Page 2 of 4




From:                             Jose_Cabranes@ca2.uscourts.gov
Sent:                             Wednesday, April 1, 201511:41 AM
To:                               Stith, Kate
Subject:                          SB demand for RA & RGE recusals on tenure consideration
Attachments:                      Byrne demand for RA RGE recusals.pdf


    You probably knew about this---but this seems to indicate the source (along with Anibal Gonzalez) of the troubles.
Pathetic. If you have an academic appraisal of a person's work, you must recuse yourself.

      Good luck with Emily B. and Ben Polak.

                                           JAC


----- Forwarded by Jose Cabranes/CA02102/USCOURTS on 04/01/2015 11:39 AM-----


           Rolena Adorno <rolena.adorno@yale.edu>
        "Stith. Kate" <kate.stith@yale.edu>, Jose Cabranes <Jose Cabranes@ca2.uscourts.gov>, Roberto Gonzalez Echevarria
<r.qonzalezechevarria@yale.edu>,
Date      04/01/2015 11 :35 AM
              SB demand for RA & RGE recusals on tenure consideration




Dear Kate,

Never a dull moment!

It is a long letter, and sent (no, hand-delivered) everywhere. You get the gist in the first paragraph, after that it is
all screaming lies.

Best regards,

Rolena




                                                                                                                           BYRNE012413
         Case 3:17-cv-01104-VLB Document 82-53 Filed 05/15/19 Page 3 of 4



Yale Department ofSpanish & Portuguese
                                                                                            POBox208204
                                                                                             New Haven CT 06520-8204
                                                                                            T 203 432-1151
                                                                                            F 203 432-1178
    Susan Byrne                                                                             www.yale.edu/span-port
    Associate Professor of Spanish and Renaissance Studies                                  courier
    203-432-1162                                                                            82-90 Wall Street
                                                                                            New Haven CT 06511
    susan.byrne@yale.edu


    April 1, 2015



    Dear Professor Adorno,
    Thank you for your letter regarding my upcoming tenure review. I will follow the specified procedures,
    and I look forward to having a full and fair hearing. To that end, I must bring to your attention a section
    from the Yale Faculty Handbook that reads: "A member of the faculty who has a personal or professional
    conflict of interest concerning an individual on whom a vote is to be taken must absent him or herself
   from all votes taken on that individual" (IV .H.l). That rule makes it essential that both you and Professor
    Gonzalez Echevarria recuse yourselves from all matters related to my candidacy, including but not
    limited to participation on the departmental committee, determinations on or contact with external
    reviewers, all discussion, and any votes, as you have each demonstrated an incapacity or unwillingness to
    give my tenure case a fair and equitable hearing. Further, you have both shown an ideological adversion
    to Yale's Faculty of Arts and Sciences Tenure and Appointments Policy ("FAST AP").
             On January 7, 2014, you said to me: "The problem with your tenure review is that we don't need
   another Cervantista in the department." My husband and I were shocked when we heard you say this.
   After all, six years earlier you had hired me following a job talk on Cervantes. I wrote about that same
   project in the cover letter submitted with my application, discussed it with the hiring committee during
   the initial interview, and personally spoke with you at length about it during my campus visit. Of course I
   have written about Cervantes: I am, and I was hired as, a scholar of Renaissance Spanish literature. Your
   sudden attempt to pigeon-hole me as a "Cervantista" and therefore redundant is inconsistent with the facts
   of my record, as is evident on my curriculum vitae. It is also inconsistent with the department's profile: a
   review of thirty years of Yale graduate and undergraduate bulletins shows that no one else currently in the
   department has ever taught the courses I teach here. Furthermore, when you promoted me to Associate
   Professor in 2013, you praised my research, teaching and service, including my two books. You told me
   that nine very positive letters of support from external reviewers had come in, and that they included
   praise for my full record, both books, and my future research plans. I have not changed. Your inexplicable
   flip-flop, with the stretch to paint me as something I am not, strongly suggests an agenda unrelated to my
   merits, and mal intent. This is a clear conflict of interest. Hiring me under a set of procedures and policies
   (FASTAP) that you are hostile to and willing to disregard is fraudulent; and entitles me to ask that you
   recuse yourself. A full year before your official letter regarding the start of my tenure review, my
   successful scholarship was a "problem" for you because it established me as a known scholar in national
   and international academic circles. That prior prejudicial stance is entirely inconsistent with Yale's
   standards for tenure, which value such success.                            ·
            "As to this mentoring thing: no one ever gets tenure at Yale, so you should keep looking for
   another job": that is how Professor Gonzalez Echevarria began a lunch meeting with me on August 13,
   2014. Seven years earlier, he was a member of the committee that hired me without any such warning. To
   the contrary, my appointment letters issued on the basis of Yale's FASTAP procedures, which I read in




                                                                                                                       BYRNE012414
      Case 3:17-cv-01104-VLB Document 82-53 Filed 05/15/19 Page 4 of 4




full prior to accepting the position. After all, I already had a tenure track position at another university,
and I was not going to leave it for a revolving-door job. I only ]earned later that Professor Gonzalez
 Echevarria frequent! y makes such disturbing statements. "No one will ever get tenure in our department"
is one of his most oft-repeated dicta and this blanket closed-mindedness, on its own, wholly prejudices
my due process. For the first six years of my appointment I gave Professor Gonzalez Echevarria, named
 by you in 2008 to be my department mentor, copies of everything I published. His only comment on my
 work during that time was to tell me that my book on Cervantes was a good one. He includes it on his
syllabus for his courses on Cervantes, and he puts it on 24-hour reserve at Bass library for his students
during those semesters (most recently in fall 2014). That is, he recognizes the merits of my work.
Professor Gonzalez Echevarria, however, has frequently and openly announced his sworn predisposition
to vote against tenure for anyone irrespective of merit. He made clear in August 2014 that his antipathy
for those procedures has biased him against me. That prejudicial predisposition categorically
disqualifies him from taking part in any matters related to my candidacy for tenure.
         Recently, you and Professor Gonzalez Echevarria colluded to deny my merits in the service of
your combined political interest. From October 17, 2014 through February 25, 2015 you both made
unsupported statements defaming my work, and you urged the Yale administration to take detrimental
actions against me on the basis of that professional libel. This was a calculated attempt to sabotage my
record in the service of your goal to refuse advancement to everyone, "FASTAP be damned," as the only
way to maintain uncontested control over the department. You contrived to fabricate misinformation
about my plans for future scholarship just to build a case for your scheme to deny me tenure next year.
With these pretenses you directly contradicted your previous statements and actions regarding my work,
and even invalidated your own published research. You refused to answer my responses to your first
memo, then suggested a particular idea for a study only to subsequently reject it with no justification
whatsoever. This series of ploys and feints proves your ma! intent. Given the forethought, predisposition,
and prejudicial acts already demonstrated against me, your participation in my tenure review would
preclude any hope of a full and fair hearing.
         In a recent email to the university community, Yale President Peter Salovey emphasized his
support for "an environment of respectful, fair, and equitable treatment for all faculty, staff, and students,"
stressing: "No one at Yale should be mistreated, bullied, harassed or denied opportunities they deserve. It
is essential that all of us understand this and act accordingly. I cannot be more emphatic about this point"
(Peter Salovey, email, Nov. 3, 2014). In the interest of just such fair and equitable treatment, I
respectfully call on you and Professor Gonzalez Echevarria to recuse yourselves from all matters related
to my upcoming tenure review.


                                                                             Yours truly,
                                                                                   __.,,.,,..,       _.,,;~

                                                                             ?~~;{----           1
                                                                             Susan Byrne             ,:



cc:     Ben Polak, Provost, Yale University
        Tamar Gendler, Dean, FAS
        Amy Hungerford, Divisional Director of the Humanities, FAS
        Jack Dovidio, Dean of Academic Affairs, FAS
        Emily,Bakemeier, Deputy Provost and Dean of Faculty Affairs, FAS
        John Mangan, Associate Dean, FAS
        Roberto Gonzalez Echevarria, Sterling Professor, Department of Spanish & Portuguese, FAS
        Noel Valis, Professor, Department of Spanish & Portuguese, FAS
        K. David Jackson, Professor, Department of Spanish & Portuguese, FAS
        Aruba! Gonzalez, Professor, Department of Spanish & Portuguese, FAS




                                                                                                                  BYRNE012415
